Title: Nov. 5th. 1760.
From: Adams, John
To: 


       
        Messrs.
       
       I presume upon the common sense of the World that no offence will be taken at the Freedom of the following Sentiments while the utmost Deference for Authority and Decency of Language is preserved, as Persons of obscure Birth, and Station, and narrow Fortunes have no other Way, but thro the Press to communicate their Tho’ts abroad, either to the high or the low.
       The Vacancy, in the highest seat of Justice in the Province occasioned by the Death of Judge Sewal, naturally stirrs the Minds of all, who know the Importance of a wise, steady and loyal Administration of Justice, to enquire for a fit Person to fill that Place. Such Persons know, that the Rules of the common Law are extreamly numerous, that Acts of Parliament are numerous, some taken from, or at least in spirit, from the Civil Law, others from the Cannon and feudal Law. Such Persons know that the Histories of Cases and Resolutions of Judges have been preserved from a very great Antiquity, and they know also, that every possible Case being thus preserved in Writing, and settled in a Precedent, leaves nothing, or but little to the arbitrary Will or uninformed Reason of Prince or Judge.
       And it will be easy, for any Man to conclude what opportunities, Industry, and Genius employd from early Youth, will be necessary to gain a Knowledge, from all these sources, sufficient to decide the Lives, Liberties and fortunes of Mankind, with safety to the Peoples Liberties, as well as the Kings Prerogative, that happy Union, in which the Excellence of british Government consists, and which has often been preserved by the deep Discernment and noble spirit of english Judges.
       It will be easy for any Man to conclude that a Man whose Youth and Spirits and Strength, have been spent, in Husbandry Merchandize, Politicks, nay in science or Literature will never master so immense and involved a science: for it may be taken for a never failing Maxim, that Youth is the only Time for laying the Foundation of a great Improvement in any science or Profession and that an Application in advanced Years, after the Mind is crowded, the Attention divided, or dissipated, and the Memory in part lost will make but a tolerable Artist at best.
      